DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 05/25/18
Election/Restrictions
1.	Applicant’s election without traverse of claims 1-19 in the reply filed on 03/25/21 is acknowledged.
2.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected medical sterilization container, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/21.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-3, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12-16, Applicant states “a low-temperature state and a high-temperature state and also a state of lesser extent and a state of greater extent”.  The examiner is unable to ascertain what constitute “high or low or lesser, or greater”, and one of skilled in the art reading the specification would not be able to compare such terms to a conventional standard facts that the terms “high or low or lesser, or greater” represent. The examiner is respectfully requesting that those indefinite terms be deleted. The same applies to claims 2-3 and 10.
5.	Claim 1 recites the limitation "the actual element" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claims 4-5 and 8-9. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimber (DE 102009034992-Aesculap). 
Regarding claim 1, Wimber discloses medical circulation detent device (Fig.2), comprising:
At least one circulation body (Fig.2:9 and 21),
A latching element (Fig.2:9, 14, 23 and 13), the at least one circulation body comprising a restricted guide (Fig.2:18, 21, 12 and 22) and at least one latching receptacle (Fig.2:21) for the latching element, and the latching element (Fig.2:9, 14, 23 and 13) being guidable through the restricted guide (Fig.2:18, 21, 12 and 22) from an unlatched position to a latched position at a first side of the at least one latching receptacle into the latter, and at a second side of the at least one latching receptacle from the latched position to an unlatched position again (see Figures 2-5),
An operative element (Fig.2:24) coupled to the latching element (Fig.2:9, 14, 23 and 13) via a coupling element (Fig.2:15 and 8), and 

Wherein in order to transfer the latching element (Fig.2:9, 14, 23 and 13) from the unlatched position to the latched position (see Figures 2-3) in the at least one latching receptacle (Fig.2:21) and in order to transfer the latching element from the latched position to an unlatched position (see Figures 4-5), the actuating element (Fig.2:19) is respectively transferable from the first state to the second state and to the first state again [0006 and 0036-0047], and the latching element is thereby movable in the restricted guide (Fig.2:18, 21, 12 and 22).
Regarding claim 2, the Wimber medical circulation detent device is capable of achieving that the first state comprises the low-temperature state and the second state comprises the high-temperature state or wherein the first state comprises the high-temperature state and the second state comprises the low-temperature state [0006 and 0036-0047].
Regarding claim 3, the Wimber medical circulation detent device is capable of achieving that the first state comprises (see Figures 2-5) the state of lesser extent and the second state comprises the state of greater extent or wherein the first state comprises the state of greater extent and the second extent comprises the state of lesser extent [0006 and 0036-0047].
 

Regarding claim 5, Wimber discloses that the actuating element consists of or comprises a shape memory material [0006].
Regarding claim 6, Wimber discloses that the shape memory material is a two-way shape memory material [0006].
Regarding claim 7, Wimber discloses that the shape memory material is nitinol [0006].
Regarding claim 8, Wimber teaches [0018] that the actuating element (Fig.2:19; the control element 9 in Fig.2 is interpreted as the thermal actuating element 19 which is part of the control element 9) can be designed as a wire or band-shaped spring element that is deemed to surround the operative element (Fig.2:24).
Regarding claim 9, Wimber discloses that the circulation detent device comprises or forms at least one stop element (Fig.2:8), which is fixed to the coupling element (Fig.2:15 and 8), for the actuating element (Fig.2:19).
Regarding claim 10, Wimber discloses that the circulation detent device comprises a setting element (Fig.2:23) which is operatively connected to the latching element (Fig.2:9, 14, 23 and 13) and moves the latching element when the actuating element is transferred from the state of greater extent to the state of lesser extent (see Figures 2-5), wherein the setting element is configured as spring element [0018].
Regarding claim 11, Wimber discloses that the circulation detent device comprises or forms at least one stop element (Fig.2:8), which is fixed to the coupling element (Fig.2:15 and 8), for the setting element (Fig.2:23).

Regarding claim 14, Wimber discloses that the restricted guide (Fig.2:18, 21, 12 and 22) is a link guide (all structural elements of the restricted guide are linked together).
Regarding claim 15, Wimber discloses that the at least one latching receptacle (Fig.2:13) is formed as latching recess on the at least one circulation body (Fig.2:9 and 21).
Regarding claim 16, Wimber discloses that the restricted guide (Fig.2:18, 21, 12 and 22) comprises a ramp (Fig.2:23 and the unlabeled surface of 21 as shown in Fig.2) for the latching element, (Fig.2:9, 14, 23 and 13) over which the latter slides during transfer from the unlatched position to the latched position (see Figures 2-3), and the restricted guide comprises a stop member (Fig.2:22) which holds the latching element (Fig.2:9, 14, 23 and 13) back after the sliding-over (see Fig.4), and on which a control surface (the surfaces 18 of the interior of the rectangular interior space 7 as shown in Fig.2) guiding the latching element into the latching receptacle (Fig.2:21) is arranged, wherein the restricted guide (Fig.2:18, 21, 12 and 22) comprises an entrance channel (Fig.2:22 and the unlabeled upper surface 21 as shown in Fig.2), forming the ramp (Fig.2:23 and the unlabeled surface of 21 as shown in Fig.2), for the latching element (Fig.2:9, 14, 23 and 13).
Regarding claim 17, Wimber discloses that the at least one circulation body comprises precisely one latching receptacle (Fig.2:21), starting from which the latching element is transferable to the unlatched position (Figures 4-5).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wimber (DE 102009034992-Aesculap). 
Regarding claims 18-19, Wimber discloses the following: one latching receptacle (Fig.2:21), one circulation body (Fig.2:9 and 21) formed on a common holding part (Fig.2:18), a respective exit (Fig.2:21 and 12) and a respective entrance (Fig.2:21 and 18).
Wimber appears silent to disclose more than one latching receptacle and more than one circulation body.
One of ordinary skill in the art would readily recognize to add multiple latching receptacles and circulation bodies to Wimber detent device in order to accommodate larger size sterilization containers or chambers. The issue of adding more than one latching receptacle and more than one circulation body In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add more latching receptacles and more circulation bodies to Wimber detent device in order to accommodate various container sizes, i.e., larger size containers or chamber.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wimber (DE 102009034992-Aesculap) as applied to claim 1, and further in view of Pepper (US 4,457,327).
Wimber appears silent to disclose that the operative element (Fig.2:24) is or comprises a valve body of a valve device.
Pepper discloses a temperature responsive valve operating mechanism (Fig.1:10 and 12) on a steam sterilization container (Fig.1:12) in order to assure proper sterilization of the articles (col.2, lines 27-40). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Pepper temperature responsive valve operating mechanism to Wimber’s sterilization container detent device in order to assure proper sterilization of the articles.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798